Citation Nr: 1200233	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  06-12 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disorder, claimed as degenerative joint disease (DJD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1987, and from October 1988 to February 1992.  The Veteran also served in the National Guard from April 1987 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, denied the Veteran's April 2003 claim for entitlement to service connection for DJD of the left knee.

The Veteran originally requested a hearing before a Decision Review Officer (DRO) in his April 2006 substantive appeal; however, in March 2009 statements written by the Veteran and his representative, the Veteran withdrew his request for a hearing before a DRO.

This case was previously before the Board in October 2009 and March 2011, at which times the Board remanded the issue of entitlement to service connection for DJD of the left knee to the RO for additional development.  The case has been returned to the Board for further appellate consideration.


FINDING OF FACT

There is competent and credible evidence relating the Veteran's current diagnosis of a fissure cartilage defect of the left knee to an injury during his service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a fissure cartilage defect of the left knee have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated May 2003, July 2005, September 2005, and March 2011, provided to the Veteran before the July 2004 rating decision, the February 2006 statement of the case, and the May 2011 supplemental statement of the case, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since they informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

During the pendency of this appeal, the Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in March 2006.  In this regard, after initially providing VA notice in May 2003, followed by subsequent Dingess notice in March 2006, the RO readjudicated the claim in a supplemental statement of the case in June 2009.  Thus, the timing defect in the notice has been rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  In addition, the Veteran has never alleged how a timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 (2009).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its October 2009 and March 2011 remands.  Specifically, the RO was instructed to obtain a VA examiner's diagnosis and opinion, and, subsequently, a clarification thereof.  The RO obtained VA examiner's reports dated February 2010 and March 2011, as well as an additional clarification dated May 2011.

With respect to VA's duty to assist, the RO has obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's available service treatment records, service personnel records, and VA treatment records have been obtained.

The Board has considered that certain of the Veteran's service treatment records, including the records from June 1984 to April 1987, are unavailable.  Under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2), VA is required to make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist, or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist, or the custodian does not have them.

In response to the AOJ's request for the Veteran's service treatment records (previously called "service medical records," or SMRs) from his first period of service (June 1984 to April 1987), the National Personnel Records Center (NPRC) responded in January 2004 that "there are no additional SMRs."  In light of the NPRC's response, the Board finds no basis for further pursuit of these records, as such efforts would be futile.  38 C.F.R. §§ 3.159(c)(2), (3).

Additionally, in a June 2006 letter, VA requested that the Veteran send in his service treatment records from June 1984 to April 1987.  VA also requested these records from the Veteran's Commanding Officer in a June 2006 letter.  Furthermore, in an undated Memorandum, a VA employee noted that VA had made a request for records from the Personnel Information Exchange System (PIES) in May 2003, and that PIES had sent a negative response in January 2004.  The Memorandum also showed that VA had received a negative reply from the Veteran's Commanding Officer in November 2006, and that the Veteran had also not provided these records.  Finally, in January 2009, VA requested the Veteran's service treatment records from June 1984 to April 1987 from the U.S. Army Reserve Personnel Command (ARPERSCOM); in February 2009, the Army Human Resources Command (AHRC) replied that they did not have any additional service medical records regarding the Veteran.

Where, as here, a Veteran's records have been lost while in the government's possession, VA has a heightened duty to assist the Veteran by advising him of alternative forms of evidence that can be developed to substantiate the claim, and explaining how service records are maintained, why the search was a reasonably exhaustive search, and why further efforts to locate the records would not be justified.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).  In addition, VA has heightened duties to consider the benefit of the doubt rule, assist in developing the claim, and explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); Washington v. Nicholson, 19 Vet. App. 362, 370-71 (2005).  No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  In this case, VA advised the Veteran of numerous examples of evidence that could be developed to substantiate his claims in its May 2003, July 2005, and September 2005 letters.  Moreover, in the above paragraphs, VA explained that it had contacted the NPRC, the Veteran's Commanding Officer, PIES, and ARPERSCOM/AHRC, and did not stop contacting them until a reply was received; that the search was therefore a reasonably exhaustive search under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2); and that further efforts to locate the records would not be justified because those institutions did not have the requested records.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).

The Veteran has not reported that he is in receipt of Social Security Administration (SSA) benefits for his claimed bilateral eye disorder.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorder, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and a nexus between the in-service injury or disease and the current disability, established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for a Left Knee Disorder

In evaluating the Veteran's claim, the Board will consider all left knee disorders, whether claimed by the Veteran or diagnosed by clinicians.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The Veteran's service treatment records show that, in his January 1992 separation examination, he checked a box indicating that he had, or had had, a trick or locked knee.  The clinician noted that the Veteran had sprained his left knee two years ago, and complains of occasional pain with prolonged standing or sitting.  On clinical evaluation, the Veteran's lower extremities and other musculoskeletal system were normal.

In May 2003, the Veteran was provided with his first VA examination of his left knee.  The examiner diagnosed him with chronic left knee pain due to DJD changes to his patellofemoral space.  An x-ray associated with the examination revealed, according to the radiologist, a slight narrowing of the patellofemoral joint space, and no fracture, dislocation, or joint effusion.  No etiological opinion was provided.

In his May 2005 notice of disagreement, the Veteran asserted that he injured his left knee playing basketball while stationed in Germany in the spring of 1989, and was diagnosed at that time with a sprained left knee.  He further stated that it never completely healed, and has continued to bother him since that time.  He also noted that, contrary to a misunderstanding by a May 2003 VA clinician, he had not hurt his left knee by being run over by a truck in his civilian occupation; rather, he has consistently stated that his left knee hurts when he shifts gears while driving a truck, which is his civilian occupation.

In April 2009, the Veteran was provided with a second VA examination.  The Veteran again reported that he had injured his left knee while playing basketball in service, and that it has gotten progressively worse.  The examiner noted that an x-ray associated with the examination revealed small ossific densities within the soft tissues adjacent to the anterior tibial tubercle along the course of the patellar tendon consistent with either accessory ossification centers (the hardening or calcification of soft tissue into a bonelike material) or an old avulsion (trauma-induced) injury.  The examiner diagnosed the Veteran with left knee pain, a normal x-ray, and a normal examination.  He opined that the Veteran's claimed left knee DJD is not caused by or a result of his active military service, because "there was no documentation to support [an] inservice left knee injury."

However, as noted above, the Veteran's service treatment records-specifically, his January 1992 separation examination-show that he did sustain a left knee sprain while in service.  Consequently, this examination was inadequate, and the Board sought a clarification or new examination of the Veteran's left knee disorder.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board must reject medical opinions that are based on incorrect facts).

In the February 2010 VA examiner's report regarding the Veteran's left knee, the examiner opined that the Veteran's left knee disorder was at least as likely as not incurred or permanently aggravated by military service.  The examiner explained that the Veteran "answered yes to [having a] knee strain in [his] 1992 [in service] exam[,] commenting that [a] strain [had] occurred 2 years prior[.]  [The] examiner at that time indicated that [the] exam was normal, however there were no radiologic studies to support or disclaim [his] diagnosis, therefore it is the examiner's opinion that it is [at] least as likely as not (50/50) that [the] possible small fissure or cartilage defect detected on MRI [magnetic resonance imaging test] of [his] left knee was caused by or a result [of] military service."  The February 2010 VA examiner separately found that "there is no evidence to support [a] diagnosis of DJD."  Essentially, the VA examiner opined that the absence of radiologic studies at separation from service renders the finding of normalcy at that time insufficient to overcome the Veteran's report of a knee strain at separation, especially in light of subsequent findings of a "possible small fissure or cartilage defect detected on MRI."

As noted above, the Board remanded this issue in March 2011 in order to ascertain whether the Veteran's left knee disorder was a mere possibility, or actually present.  In a March 2011 report, the VA examiner responded that "BASED ON [THE] 2010 MRI REPORT, [THE VETERAN] DOES HAVE...EITHER A FISSURE OR CARTILAGE DEFECT OF THE LEFT KNEE."  (Capitalization in original.)  The VA examiner clarified that the MRI "TEST WAS NOT DISTINCTIVE IN REGARDS TO [THE EXACT TYPE OF] FISSURE CARTILAGE DEFECT," and that it is "NOT UNCOMMON FOR [AN MRI] TEST TO BE LESS THAN EXACT."  (Capitalization in original.)

The March 2011 VA examiner also opined that it is less likely than not that the Veteran's left knee defect was caused by or a result of his military service.  As a rationale, the examiner noted that although the Veteran had reported a left knee strain at his 1992 separation examination, the Veteran was found to have a normal examination at separation.  The examiner then stated that, "however[,] there were no military radiologic studies to support or disclaim [a] diagnosis [of a left knee disorder], therefore it is the examiner's opinion that it is least [sic] as likely as not (50/50) that [the] possible small fissure or cartilage defect detected on MRI of [the Veteran's] left knee was caused by or a result [of] military service."  The examiner clarified in a May 2011 communication that the phrasing "Is least [sic] as likely as not...was entered in error and should have read [that]...[IT] IS LESS LIKLEY AS NOT (LESS THAN 50/50 PROBABILITY)" that the Veteran's left knee disorder was caused by or a result of his military service.  (Capitalization and parentheses in original.)

The Board finds that the Veteran is competent to report that he injured his left knee while playing basketball in service while stationed in Germany in the spring of 1989.   See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds credible the Veteran's statements that he injured his left knee while playing basketball in service.  Most significantly, the Veteran reported a knee disorder in his January 1992 separation examination, and the in-service clinician noted that the Veteran had sprained his left knee two years ago, and complains of occasional pain with prolonged standing or sitting.  In addition to that highly probative contemporaneous evidence, the Veteran has also been consistent in his subsequent reports of the timing, circumstances, and symptoms of his left knee injury.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the aforementioned VA examiners are so qualified, their medical opinions constitute competent medical evidence.

Where, as here, conflicting medical opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one clinician's opinion than another's based on the reasoning in the opinions, and whether and to what extent the clinicians reviewed the Veteran's prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The Board finds that the probative value of the February 2010 VA examiner's etiological opinion is in equipoise with the probative value of the etiological opinion found in the March 2011 report and the associated May 2011 clarification.  The VA examiner consistently found that the in-service clinician's finding of a normal left knee at separation was not dispositive because "there were no military radiologic studies to support or disclaim [a] diagnosis [of a left knee disorder]," and subsequent MRI testing revealed a left knee disorder.  However, while the examiner found in February 2010 that the absence of testing at separation made it "at least as likely as not" that the Veteran's left knee disorder "was caused by or a result [of] military service," she found in March 2011 that the same facts made it less likely than not that his left knee disorder resulted therefrom.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).

The Board finds that the doctrine of reasonable doubt applies in this case based on the combination of the Veteran's consistent and corroborated reports of a left knee injury in service, the VA examiner's finding that the radiologic studies necessary to support or disclaim a diagnosis of a left knee disorder were not provided during service, and the VA examiner's equally probative positive and negative etiological opinions.  38 C.F.R. § 3.102 (2011).

Attributing the benefit of the doubt to the Veteran, the Board finds that the Veteran's left knee disorder warrants service connection in this case based on his in-service documentation of symptoms; the competent and credible lay statements provided by the Veteran; and the positive February 2010 nexus opinion from the VA examiner.  Accordingly, service connection for the Veteran's diagnosed left knee disorder is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disorder is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


